DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 02/04/2022
Applicant Arguments						-Receipt Date 02/04/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 02/04/2022. Claims 1-22 are pending. Claims 1, 10-12, and 21-22 are amended. 

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
Applicant submits:
“no proper combination of Hesson and Guthrie describes or would render obvious at least "preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of-order by issuing store instructions in-order with respect to other store instructions and with respect to load instructions that are designated to be issued in-order while allowing speculative out-of-order issuance of other load instructions," as recited by amended claims 1 and 12.” (Remarks, page 9)
However, this argument is not persuasive. Hesson teaches restricting the issue of instructions to the LSU to in-order when a store violation is predicted while allowing out-of-order execution when there is no store violation predicted, see col 4 lines 18-26. By restricting the issuing of instruction to in-order when a store violation is predicted, Hesson is preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of-order by issuing store instructions in-order with respect to other store instructions and with respect to load instructions that are designated by the store barrier to be issued in-order while allowing speculative out-of-order issuance of other load instructions that are issued when it is safe to proceed with out-of-order execution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hesson et al. US 5,615,350 (hereinafter, Hesson) in view of Guthrie et al. US 6,625,660 (hereinafter, Guthrie).
Regarding claim 1, Hesson teaches:
1. An integrated circuit (Fig. 1) comprising: 
at least a first processor core executing instructions in a pipeline (col 2 lines 44-48 and col 3 lines 23-45: the super scalar processor, i.e. a first processor core, executes instructions in a pipeline), wherein the pipeline includes one or more stages in a front-end portion of the pipeline and a plurality of stages in a back-end portion of the pipeline (col 3 lines 23-45: the fetch and dispatch stages are a front-end portion of the pipeline and the following stages, i.e. P2-P3, are a back-end portion of the pipeline), the front- end portion including a stage that speculatively issues at least some instructions out-of-order with respect to a program order (col 4 lines 18-23 and col 7 lines 35-50: instructions are issued out-of-order if the barrier bit is not set), and the back-end portion including one or more stages that access a processor memory system (col 3 lines 23-45: the P3 stage of the store and load instructions access memory and are part of the back-end portion of the pipeline); 
front-end control circuitry configured to manage execution of instructions based on information available in the front-end portion (col 2 lines 63-66 and col 3 lines 23-45: instructions are fetched and dispatched, i.e. by front-end control circuitry, based on information, i.e. the instruction and rename information, available in those stages); and 
back-end control circuitry configured to manage execution of instructions based on information available in the back-end portion (col 3 lines 23-45 and col 7 lines 51-66: the execution of instructions is managed, i.e. by back-end control circuitry, based on information, i.e. the store barrier control bit, available in the back-end portion), 
wherein managing execution of a store barrier instruction (col 7 line 10: store barrier instruction) includes: 
preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of- order by issuing store instructions in-order with respect to other store instructions and with respect to load instructions that are designated to be issued in-order  while allowing speculative out-of-order issuance of other load instructions(col 4 lines 17-29: the issuance of instructions to the load/store unit, i.e. store and load instructions, is restricted to program order/in-order when a store violation is predicted which prevents speculative out-of-order issuance of store instructions by the issue stage with respect to the other store and load instructions that are issued to the LSU after the store has been predicted to be violated, as part of managing the store barrier, see also col 4 lines 9-14, where the load instructions that are issued in-order are designated to be issued in-order by the store violation prediction, and other load instructions that come to the LSU when there is no predicted store-load violation are allowed to issue speculatively out-of-order, see also col 2 lines 8-15),
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have executed (col 7 lines 10-23 and lines 51-57: the execution stage/back-end control circuitry provides the store barrier control bit to the issue stage indicating whether the store barrier instruction, i.e. one or more particular memory instructions, executes), 
the front-end control circuitry identifying one or more load instructions that were issued before the store barrier instruction was issued and are ordered after the store barrier instruction in the program order (col 5 lines 40-53 and col 7 lines 15-23: a load may run ahead of a store, i.e. issue before the store while ordered after it in program order, and cause a collision where the rename unit, i.e. front-end control circuitry, identifies the loads that ran ahead and have to be reissued), and 
the front-end control circuitry causing at least one of the identified load instructions to be reissued after the store barrier instruction has been issued (col 5 lines 40-53 and col 7 lines 15-23: the load instruction that ran ahead is reissued after the store instruction is issued and completed).
	While Hesson teaches a store barrier instruction, which is a store instruction marked with a barrier bit, that restricts the issue of instructions to the LSU, Hesson does not teach using a separate memory barrier instruction to order its loads and stores. Further, while Hesson teaches resetting a store barrier bit to indicate when the store instruction executes, Hesson does not explicitly teach indicating that the store instruction has completed handling by memory. That is, Hesson does not teach:
wherein managing execution of a first memory barrier instruction includes: 
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have completed handling by the processor memory system, 
	However, in the analogous art of barrier synchronization, Guthrie teaches:
wherein managing execution of a first memory barrier instruction (col 6 lines 51-54: barrier/sync operation) includes: 
indicating that one or more particular memory instructions have completed handling by the processor memory system (col 7 lines 4-6: a sync ack indicates that preceding load/stores have been completed, i.e. have completed handling by the memory) in a multiprocessor (col 4 lines 1-4: the processor architecture is applied to a multiprocessor architecture)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the architecture of Hesson to support barriers implemented using an instruction as taught by the sync ops of Guthrie and to use sync acks for indicating when memory has completed handling memory instructions as taught by Guthrie such that the processor of Hesson may be applied in a multiprocessor as taught by Guthrie. One of ordinary skill in the art would have been motivated to modify the processor of Hesson to be a multiprocessor as taught by Guthrie because using multiple processors is a known technique on the known device of a computer for increasing processing resources and would yield the predictable result of speeding up processing time. Further, one of ordinary skill in the art would have been motivated to modify Hesson to use sync ops and sync acks to simplify implementation of barriers since sync ops do not require setting, checking, and resetting barrier bits each time a barrier is to be implemented. 

	Regarding claim 2, Hesson in view of Guthrie teaches:
2. The integrated circuit of claim 1, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued includes causing all of the identified load instructions to be reissued after the first memory barrier instruction has been issued (Hesson col 5 lines 40-53 and col 7 lines 15-23: any/all load instructions that ran ahead is reissued after the store instruction is issued and completed).

	Regarding claim 3, Hesson in view of Guthrie teaches:
3. The integrated circuit of claim 1, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued comprises causing one or more selected load instructions of the identified load instructions to be reissued after the first memory barrier instruction has been issued (Hesson col 5 lines 40-53 and col 7 lines 15-23: any/all load instructions that ran ahead is reissued after the store instruction is issued and completed), 
	Hesson in view of Guthrie, as currently mapped, does not explicitly teach:
where a selected load instruction includes any load instruction that include a target address that matches an address associated with an invalidation instruction that was issued before the first memory barrier instruction and after the selected load instruction 
	However, Guthrie further teaches:
reissuing a selected load, where a selected load instruction includes any load instruction that include a target address that matches an address associated with an invalidation instruction that was issued before the first memory barrier instruction and after the selected load instruction (Guthrie col 11 lines 3-10 and line 25-32: a load having a target address that matches the address of an invalidate that is ordered before the barrier completes and after the load in issue order may be reissued after the barrier, see also col 9 lines 4-9).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multiprocessor architecture of Hesson in view of Guthrie to support invalidation instructions as taught by Guthrie. One of ordinary skill in the art would have been motivated to make this modification to guarantee that processors in a multiprocessor load valid data (Guthrie col 2 lines 56-61).

	Regarding claim 4, Hesson in view of Guthrie teaches: 
4. The integrated circuit of claim 3, wherein the invalidation instruction is received by the first processor core from a second processor core that is included in the integrated circuit in communication with the first processor core (Guthrie col 2 lines 56-61 and col 9 lines 4-9: the invalidate may be a store received by the first processor from a second processor included in communication with the first).

	Regarding claim 5, Hesson in view of Guthrie teaches:
5. The integrated circuit of claim 1, wherein the one or more particular memory instructions include all store instructions that: (1) are ordered before the first memory barrier instruction in the program order, and (2) had not completed handling by the processor memory system when the first memory barrier instruction was received by the front-end control circuitry (Hesson col 7 lines 10-23, lines 51-57, and Guthrie col 7 lines 4-6: Hesson indicates when the store barrier instruction completes with a control bit, in the combination with Guthrie previously made, Hesson sends a sync ack when all the stores before the sync op completes, this includes all the stores that are ordered before the sync op in program order, see Guthrie col 8 lines 10-27, and had not completed when the barrier/sync was received because those are the stores that the sync is enforcing ordering for).

	Regarding claim 6, Hesson in view of Guthrie teaches: 
6. The integrated circuit of claim 1, wherein managing execution of the first memory barrier instruction further includes, by the front-end circuitry: (1) determining that all instructions ordered before the first memory barrier instruction in the program order have completed execution (Guthrie col 4 lines 1-4: the sync ack indicates all instructions before the sync/barrier in program order have completed, in the combination with Hesson the front-end determines this upon receiving the sync ack), (2) committing, in the program order, all instructions ordered before the first memory barrier instruction in the program order (Hesson col 5 lines 40-42: instructions are completed in program order, i.e. instructions before the barrier are completed in program order when they complete, and the rename and writeback units which are part of the front-end circuitry are used to complete/commit the instructions), and (3) committing the first memory barrier instruction (Hesson col 3 lines 15-18, lines 30-40 and col 7 lines 51-67: the writeback unit, which is part of the front-end circuitry, writes back/commits instructions and in the combination with Guthrie the writeback unit would commit the sync op/barrier instructions ).

	Regarding claim 7, Hesson in view of Guthrie teaches:
7. The integrated circuit of claim 1, wherein managing execution of the first memory barrier instruction further includes preventing speculative out-of-order issuance of input/output (I/O) load instructions by the stage that speculatively issues at least some instructions out-of-order (Guthrie col 15 lines 36-55: the sync op may be used to prevent loads that access the system bus, i.e. I/O loads, from issuing out-of-order).

	Regarding claim 8, Hesson in view of Guthrie teaches:
8. The integrated circuit of claim 1, wherein the processor memory system further includes: a data cache for initiating execution of load instructions (Hesson Fig. 1 data cache 24 and Guthrie col 6 lines 35-36: the data cache is for initiating execution of loads since an initiated load will try to load data from the data cache).
Hesson in view of Guthrie, as currently mapped, does not teach:
wherein the processor memory system further includes: a write buffer for initiating execution of store instructions
	However, Guthrie further teaches:
a write buffer for initiating execution of store instructions (col 8 lines 10-18: the store queue 207 is a write buffer that issues/initiates execution of store instructions)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multiprocessor of Hesson in view of Guthrie to further include the store queue of Guthrie in its LSU for initiating execution of store instructions. One of ordinary skill in the art would have been motivated to make this modification because using a store queue for store instructions is a known technique on the known device of a computer processor for allowing an LSU to receive store instructions and would yield the predictable result of allowing the LSU to service store instructions at a different rate than it receives them. 

	Regarding claim 12, Hesson teaches:
12. A method comprising: 
executing instructions in a pipeline of at least a first processor core (col 2 lines 44-48 and col 3 lines 23-45: the super scalar processor, i.e. a first processor core, executes instructions in a pipeline), wherein the pipeline includes one or more stages in a front-end portion of the pipeline and a plurality of stages in a back-end portion of the pipeline (col 3 lines 23-45: the fetch and dispatch stages are a front-end portion of the pipeline and the following stages, i.e. P2-P3, are a back-end portion of the pipeline), the front- end portion including a stage that speculatively issues at least some instructions out-of-order with respect to a program order (col 4 lines 18-23 and col 7 lines 35-50: instructions are issued out-of-order if the barrier bit is not set), and the back-end portion including one or more stages that access a processor memory system (col 3 lines 23-45: the P3 stage of the store and load instructions access memory and are part of the back-end portion of the pipeline); 
managing execution of instructions, in front-end control circuitry, based on information available in the front-end portion (col 2 lines 63-66 and col 3 lines 23-45: instructions are fetched and dispatched, i.e. by front-end control circuitry, based on information, i.e. the instruction and rename information, available in those stages); and 
managing execution of instructions, in back-end control circuitry, based on information available in the back-end portion (col 3 lines 23-45 and col 7 lines 51-66: the execution of instructions is managed, i.e. by back-end control circuitry, based on information, i.e. the store barrier control bit, available in the back-end portion), 
wherein managing execution of a store barrier instruction (col 7 line 10: store barrier instruction) includes:
preventing speculative out-of-order issuance of all store instructions by the stage that speculatively issues at least some instructions out-of- order by issuing store instructions in-order with respect to other store instructions and with respect to load instructions that are designated to be issued in-order  while allowing speculative out-of-order issuance of other load instructions(col 4 lines 17-29: the issuance of instructions to the load/store unit, i.e. store and load instructions, is restricted to program order/in-order when a store violation is predicted which prevents speculative out-of-order issuance of store instructions by the issue stage with respect to the other store and load instructions that are issued to the LSU after the store has been predicted to be violated, as part of managing the store barrier, see also col 4 lines 9-14, where the load instructions that are issued in-order are designated to be issued in-order by the store violation prediction, and other load instructions that come to the LSU when there is no predicted store-load violation are allowed to issue speculatively out-of-order, see also col 2 lines 8-15),
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that particular memory instructions have executed (col 7 lines 10-23 and lines 51-57: the execution stage/back-end control circuitry provides the store barrier control bit to the issue stage indicating whether the store barrier instruction, i.e. one or more particular memory instructions, executes), 
the front-end control circuitry identifying one or more load instructions that were issued before the store barrier instruction was issued and are ordered after the store barrier instruction in the program order (col 5 lines 40-53 and col 7 lines 15-23: a load may run ahead of a store, i.e. issue before the store while ordered after it in program order, and cause a collision where the rename unit, i.e. front-end control circuitry, identifies the loads that ran ahead and have to be reissued), and 
the front-end control circuitry causing at least one of the identified load instructions to be reissued after the store barrier instruction has been issued (col 5 lines 40-53 and col 7 lines 15-23: the load instruction that ran ahead is reissued after the store instruction is issued and completed).
	While Hesson teaches a store barrier instruction, which is a store instruction marked with a barrier bit, that restricts the issue of instructions to the LSU, Hesson does not teach using a separate memory barrier instruction to order its loads and stores. Further, while Hesson teaches resetting a store barrier bit to indicate when the store instruction executes, Hesson does not explicitly teach indicating that the store instruction has completed handling by memory. That is, Hesson does not teach:
wherein managing execution of a first memory barrier instruction includes: 
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have completed handling by the processor memory system, 
	However, in the analogous art of barrier synchronization, Guthrie teaches:
wherein managing execution of a first memory barrier instruction (col 6 lines 51-54: barrier/sync operation) includes: 
indicating that one or more particular memory instructions have completed handling by the processor memory system (col 7 lines 4-6: a sync ack indicates that preceding load/stores have been completed, i.e. have completed handling by the memory) in a multiprocessor (col 4 lines 1-4: the processor architecture is applied to a multiprocessor architecture)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the architecture of Hesson to support barriers implemented using an instruction as taught by the sync ops of Guthrie and to use sync acks for indicating when memory has completed handling memory instructions as taught by Guthrie such that the processor of Hesson may be applied in a multiprocessor as taught by Guthrie. One of ordinary skill in the art would have been motivated to modify the processor of Hesson to be a multiprocessor as taught by Guthrie because using multiple processors is a known technique on the known device of a computer for increasing processing resources and would yield the predictable result of speeding up processing time. Further, one of ordinary skill in the art would have been motivated to modify Hesson to use sync ops and sync acks to simplify implementation of barriers since sync ops do not require setting, checking, and resetting barrier bits each time a barrier is to be implemented.

	Regarding claim 13, Hesson in view of Guthrie teaches:
13. The method of claim 12, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued includes causing all of the identified load instructions to be reissued after the first memory barrier instruction has been issued (Hesson col 5 lines 40-53 and col 7 lines 15-23: any/all load instructions that ran ahead is reissued after the store instruction is issued and completed).

	Regarding claim 14, Hesson in view of Guthrie teaches:
14. The method of claim 12, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued comprises causing one or more selected load instructions of the identified load instructions to be reissued after the first memory barrier instruction has been issued (Hesson col 5 lines 40-53 and col 7 lines 15-23: any/all load instructions that ran ahead is reissued after the store instruction is issued and completed), 
Hesson in view of Guthrie, as currently mapped, does not explicitly teach:
where a selected load instruction includes any load instruction that include a target address that matches an address associated with an invalidation instruction that was issued before the first memory barrier instruction and after the selected load instruction 
	However, Guthrie further teaches:
reissuing a selected load, where a selected load instruction includes any load instruction that include a target address that matches an address associated with an invalidation instruction that was issued before the first memory barrier instruction and after the selected load instruction (Guthrie col 11 lines 3-10 and line 25-32: a load having a target address that matches the address of an invalidate that is ordered before the barrier completes and after the load in issue order may be reissued after the barrier, see also col 9 lines 4-9).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multiprocessor architecture of Hesson in view of Guthrie to support invalidation instructions as taught by Guthrie. One of ordinary skill in the art would have been motivated to make this modification to guarantee that processors in a multiprocessor load valid data (Guthrie col 2 lines 56-61).

	Regarding claim 15, Hesson in view of Guthrie teaches:
15. The method of claim 14, wherein the invalidation instruction is received by the first processor core from a second processor core that is included in the integrated circuit in communication with the first processor core (Guthrie col 2 lines 56-61 and col 9 lines 4-9: the invalidate may be a store received by the first processor from a second processor included in communication with the first).

	Regarding claim 16, Hesson in view of Guthrie teaches:
16. The method of claim 12, wherein the one or more particular memory instructions include all store instructions that: (1) are ordered before the first memory barrier instruction in the program order, and (2) had not completed handling by the processor memory system when the first memory barrier instruction was received by the front-end control circuitry (Hesson col 7 lines 10-23, lines 51-57, and Guthrie col 7 lines 4-6: Hesson indicates when the store barrier instruction completes with a control bit, in the combination with Guthrie, Hesson sends a sync ack when all the stores before the sync op completes, this includes all the stores that are ordered before the sync op in program order, see Guthrie col 8 lines 10-27, and had not completed when the barrier/sync was received because those are the stores that the sync is enforcing ordering for).

	Regarding claim 17, Hesson in view of Guthrie teaches:
17. The method of claim 12, wherein managing execution of the first memory barrier instruction further includes, by the front-end circuitry: (1) determining that all instructions ordered before the first memory barrier instruction in the program order have completed execution (Guthrie col 4 lines 1-4: the sync ack indicates all instructions before the sync/barrier in program order have completed, in the combination with Hesson the front-end determines this upon receiving the sync ack), (2) committing, in the program order, all instructions ordered before the first memory barrier instruction in the program order (Hesson col 5 lines 40-42: instructions are completed in program order, i.e. instructions before the barrier are completed in program order when they complete, and the rename and writeback units which are part of the front-end circuitry are used to complete/commit the instructions), and (3) committing the first memory barrier instruction (Hesson col 3 lines 15-18, lines 30-40 and col 7 lines 51-67: the writeback unit, which is part of the front-end circuitry, writes back/commits instructions and in the combination with Guthrie the writeback unit would commit the sync op/barrier instructions ).

	Regarding claim 18, Hesson in view of Guthrie teaches:
18. The method of claim 12, wherein managing execution of the first memory barrier instruction further includes preventing speculative out-of-order issuance of input/output (I/O) load instructions by the stage that speculatively issues at least some instructions out-of-order (Guthrie col 15 lines 36-55: the sync op may be used to prevent loads that access the system bus, i.e. I/O loads, from issuing out-of-order).

	Regarding claim 19, Hesson in view of Guthrie teaches:
19. The method of claim 12, wherein the processor memory system further includes: a data cache for initiating execution of load instructions (Hesson Fig. 1 data cache 24 and Guthrie col 6 lines 35-36: the data cache is for initiating execution of loads since an initiated load will try to load data from the data cache).
The current mapping of	Hesson in view of Guthrie does not teach:
wherein the processor memory system further includes: a write buffer for initiating execution of store instructions
	However, Guthrie further teaches:
a write buffer for initiating execution of store instructions (col 8 lines 10-18: the store queue 207 is a write buffer that issues/initiates execution of store instructions)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Hesson in view of Guthrie to further include the store queue of Guthrie in its LSU for initiating execution of store instructions. One of ordinary skill in the art would have been motivated to make this modification because using a store queue for store instructions is a known technique on the known device of a computer processor for allowing an LSU to receive store instructions and would yield the predictable result of allowing the LSU to service store instructions at a different rate than it receives them. 


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hesson et al. US 5,615,350 (hereinafter, Hesson) in view of Guthrie et al. US 6,625,660 (hereinafter, Guthrie) and Guthrie et al. US US 8,935,513 (hereinafter, Guthrie ’15).
	Regarding claim 9, Hesson in view of Guthrie teaches:
9. The integrated circuit of claim 8, wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: information indicating that one or more particular store instructions have been sent to the write buffer (Hesson col 3 lines 15-30, col 7 lines 10-27, lines 51-56, and Guthrie col 8 lines 10-18: a completed store causes a sync ack which is information that the store has been sent to the store queue/write buffer since stores are sent to the store queue before they are executed), 
	Hesson in view of Guthrie does not explicitly teach: 
wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: results of one or more particular load instructions from the data cache or indication that one or more particular load instructions resulted in a miss in the data cache.
	However, Guthrie ’15 teaches: 
information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: results of one or more particular load instructions from the data cache (col 5 lines 26-33 and col 6 lines 54-58: a load instruction is resolved upon data returning to the processor core from a cache)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Hesson in view of Guthrie to indicate load instruction completion upon data returning from the cache as taught by Guthrie ’15. One of ordinary skill in the art would have been motivated to make this modification because using returned data to indicate completion of a load is a known technique on the known device of a computer processor and would yield the predictable result of enable proper execution ordering. 

Regarding claim 20, Hesson in view of Guthrie teaches:
20. The method of claim 19, wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: information indicating that one or more particular store instructions have been sent to the write buffer (Hesson col 3 lines 15-30, col 7 lines 10-27, lines 51-56, and Guthrie col 8 lines 10-18: a completed store causes a sync ack which is information that the store has been sent to the store queue/write buffer since stores are sent to the store queue before they are executed), 
	Hesson in view of Guthrie does not explicitly teach: 
wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: results of one or more particular load instructions from the data cache or indication that one or more particular load instructions resulted in a miss in the data cache.
	However, Guthrie ’15 teaches: 
information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: results of one or more particular load instructions from the data cache (col 5 lines 26-33 and col 6 lines 54-58: a load instruction is resolved upon data returning to the processor core from a cache)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Hesson in view of Guthrie to indicate load instruction completion upon data returning from the cache as taught by Guthrie ’15. One of ordinary skill in the art would have been motivated to make this modification because using returned data to indicate completion of a load is a known technique on the known device of a computer processor and would yield the predictable result of enable proper execution ordering. 

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hesson et al. US 5,615,350 (hereinafter, Hesson) in view of Guthrie et al. US 6,625,660 (hereinafter, Guthrie) and Papworth et al. US 5,584,037 (hereinafter, Papworth).
Regarding claim 10, Hesson in view of Guthrie teaches:
10. The integrated circuit of claim 1, wherein the front-end control circuitry maintains ordering information used to identify the one or more load instructions in storage accessible to the front-end control circuitry  (Hesson col 2 lines 63-66, col 5 lines 23-26, and col 5 lines 40-54: the rename unit is part of the front-end control circuitry and maintains a stack of all instructions in program order, i.e. maintains ordering information in storage accessible to the front end, and this information is used to identify the loads that ran ahead when determining which instructions to flush).
Hesson in view of Guthrie does not explicitly teach decode circuitry or the rename unit being separate from decode circuitry. That is, Hesson in view of Guthrie does not teach:
a rename unit that is separate from decode circuitry in the front-end portion that stores decoded instructions in an issue queue;
	However, Papworth teaches:
a rename unit (col 5 lines 35-38: Fig. 1 120 is a ROB which may perform register renaming, i.e. may be a rename unit) that is separate from decode circuitry in the front-end portion (Figure 1: instruction decoder 109 is separate from the ROM and 109 is in a front-end since it receives instructions from the fetch unit 105) that stores decoded instructions in an issue queue (col 5 lines 22-26: allocator 112 is an issue queue that stores the micro-ops/decoded instructions);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the architecture of Hesson in view of Guthrie to include a decoder separate from the rename unit and an allocator/issue queue that stores the decoded instructions as taught by Papworth. One of ordinary skill in the art would have been motivated to modify Hesson in view of Guthrie to include a decoder because using a decoder is a known technique on the known device of a computer processor for decoding instructions and would yield the predictable result of enabling efficient instruction execution. Further, one of ordinary skill in the art would have been motivated to modify Hesson in view of Guthrie to include an issue queue because using an issue queue is a known technique on the known device of a computer processor for storing decoded instructions waiting to be executed and would yield the predictable result of speeding up execution. 

	Regarding claim 11, Hesson in view of Guthrie and Papworth teaches:
11. The integrated circuit of claim 10, 
	Hesson in view of Guthrie and Papworth, as currently mapped, does not teach:
wherein the ordering information is stored in a ring-based data structure.
	However, Papworth further teaches:
a rename unit is a ring-based data structure (col 5 lines 35-48: the ROB may be a rename unit and may be a circular buffer, i.e. a ring-based data structure, to store entries)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rename unit of Hesson to be a circular buffer/ring-based data structure as taught by Papworth. One of ordinary skill in the art would have been motivated to make this modification to efficiently manage storage in the rename unit without complex logic (Papworth col 1 lines 58-67).

Regarding claim 21, Hesson in view of Guthrie teaches:
21. The method of claim 12, wherein the front-end control circuitry maintains the ordering information used to identify the one or more load instrutions in storage accessible to the front-end control circuitry (Hesson col 2 lines 63-66, col 5 lines 23-26, and col 5 lines 40-54: the rename unit is part of the front-end control circuitry and maintains a stack of all instructions in program order, i.e. maintains ordering information in storage accessible to the front end, and this information is used to identify the loads that ran ahead when determining which instructions to flush) 
Hesson in view of Guthrie does not explicitly teach decode circuitry or the rename unit being separate from decode circuitry. That is, Hesson in view of Guthrie does not teach:
a rename unit that is separate from decode circuitry in the front-end portion that stores decoded instructions in an issue queue;
	However, Papworth teaches:
a rename unit (col 5 lines 35-38: Fig. 1 120 is a ROB which may perform register renaming, i.e. may be a rename unit) that is separate from decode circuitry in the front-end portion (Figure 1: instruction decoder 109 is separate from the ROM and 109 is in a front-end since it receives instructions from the fetch unit 105) that stores decoded instructions in an issue queue (col 5 lines 22-26: allocator 112 is an issue queue that stores the micro-ops/decoded instructions);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the architecture of Hesson in view of Guthrie to include a decoder separate from the rename unit and an allocator/issue queue that stores the decoded instructions as taught by Papworth. One of ordinary skill in the art would have been motivated to modify Hesson in view of Guthrie to include a decoder because using a decoder is a known technique on the known device of a computer processor for decoding instructions and would yield the predictable result of enabling efficient instruction execution. Further, one of ordinary skill in the art would have been motivated to modify Hesson in view of Guthrie to include an issue queue because using an issue queue is a known technique on the known device of a computer processor for storing decoded instructions waiting to be executed and would yield the predictable result of speeding up execution. 

Regarding claim 22, Hesson in view of Guthrie and Papworth teaches:
22. The method of claim 12, 
Hesson in view of Guthrie and Papworth, as currently mapped, does not teach:
wherein the ordering information is stored in a ring-based data structure.
	However, Papworth further teaches:
a rename unit is a ring-based data structure (col 5 lines 35-48: the ROB may be a rename unit and may be a circular buffer, i.e. a ring-based data structure, to store entries)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rename unit of Hesson to be a circular buffer/ring-based data structure as taught by Papworth. One of ordinary skill in the art would have been motivated to make this modification to efficiently manage storage in the rename unit without complex logic (Papworth col 1 lines 58-67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182